Citation Nr: 0127694	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  01-06 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization in Ocala Regional Medical Center beginning 
April 5, 2001.    


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from April 1957 to July 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Medical 
Administration Service (MAS) of the Malcolm Randall VA 
Medical Center (VAMC) in Gainesville, Florida, which denied 
the veteran's claim for reimbursement or payment for 
unauthorized medical services rendered during a private 
hospitalization in Ocala Regional Medical Center beginning 
April 5, 2001.  


FINDINGS OF FACT


1.  The veteran was hospitalized in Ocala Regional Medical 
Center beginning April 5, 2001.  

2.  At the time of the hospitalization at issue, the veteran 
had no adjudicated service-connected disabilities.  

3.  Although enrolled in a VA health care system, the veteran 
had not received VA care within the 24-month period preceding 
the hospitalization.  


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization in Ocala Regional Medical Center beginning 
April 5, 2001, have not been met.  38 U.S.C.A. §§ 1725, 1728 
(West 1991 & Supp. 2001); 38 C.F.R. § 17.120 (2001).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the VA should pay the 
costs associated with his private hospitalization in April 
2001, because he was enrolled in a VA health care system at 
the time, and while he had not received treatment, that was 
due to VA's failure to schedule him for an appointment he had 
requested.  In addition, he says that on the day of the 
admission, when he began experiencing chest pains, he called 
VA and was told to go to the nearest hospital and that VA 
would take care of the charges.  He contends that an 
emergency was present, and VA facilities were not feasibly 
available.  

The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet.App. 143 
(2001).  A review of the file indicates that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  Accordingly, the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see 
Dela Cruz.  (Recent regulations promulgated pursuant to the 
VCAA apply only to claims for benefits that are governed by 
38 C.F.R. Part 3, and, accordingly, have no bearing on the 
instant case, which is governed by 38 C.F.R. Part 17.  See 66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).)

In order to be entitled to payment or reimbursement for 
medical expenses incurred without prior authorization from 
the VA, the treatment must have been either for an 
adjudicated service-connected disability, or for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (or, under certain circumstances, when 
participating in a course of vocational rehabilitation under 
the auspices of the VA).  In addition, the treatment must 
have been for a medical emergency, and no VA facilities can 
have been feasibly available.  38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.    

The veteran did not have any adjudicated service-connected 
disabilities at the time of the hospitalization in question.  
Thus, he did not meet the first criterion listed for 
reimbursement of unauthorized medical expenses.  All three of 
the criteria set forth must be met in order for the VA to pay 
for unauthorized medical expenses.  Malone v. Gober, 10 Vet. 
App. 539 (1997).  

The Millennium Health Care and Benefits Act, Public Law 106-
117, provides for the reimbursement of non-VA emergency 
treatment for which the veteran is personally liable in 
certain circumstances, regardless of service-connected 
status, if the veteran is an active VA health care 
participant.  38 U.S.C.A. § 1725.  This statute, which became 
effective in May 2000, defines an active VA health care 
participant as a veteran who is (A) enrolled in the health 
care system established under 38 U.S.C. § 1705, and (B) 
received care under Chapter 17 within the 24-month period 
preceding the emergency treatment.  38 U.S.C.A. § 1725(b)(1).  

The veteran contends that he met the first criterion-
enrollment in the VA health care system, and that the reason 
he did not meet the second criterion was because of delay on 
the part of VA in scheduling him for an appointment.  
However, the statute clearly defines an active health care 
participant, and requires that both criteria be met.  It is 
unfortunate that the veteran's hospitalization fell prior to 
his first appointment while enrolled in the VA health care 
system, but the statute is explicit with respect to the 
circumstances of active participation, and does not include 
the situation presented by the veteran's case.  

The veteran also contends, in essence, that VA authorized his 
admission when he called while having chest pains and was 
told to go to the nearest hospital.  He states that he was 
also told that VA would take care of the charges.  He further 
asserts that he was informed, by an employee of the private 
hospital, that VA had approved a procedure performed the day 
after his admission.  However, there is no corroborating 
evidence, either from the private or the VA hospital, in 
support of his contention.  

Further, even accepting the veteran's assertions as true, he 
would not be eligible for payment or reimbursement for the 
hospitalization.  Benefits may not be paid, nor may a denial 
of a claim be barred, due to erroneous advice provided by a 
VA employee, because payment of government benefits must be 
authorized by statute.  Shields v. Brown, 8 Vet.App. 346, 
351(1995); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  In 
other words, a VA employee cannot bind the VA to provide 
benefits which are not allowed by statute.  The veteran did 
not meet the legal criteria for authorization of a private 
hospitalization.  See 38 U.S.C.A. § 1703; 38 C.F.R. §§ 17.52, 
17.53.  Moreover, the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization 
contemplated by the regulations.  Malone v. Gober, 10 Vet. 
App. 539 (1997).  

In this case, there is no legal basis on which the veteran's 
claim can be granted.  The relevant facts are not in dispute, 
and it is the law which determines the outcome of this case.  
As a matter of law, the claim must be denied.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).


ORDER

Reimbursement or payment for unauthorized medical services 
rendered in connection with a private hospitalization in 
Ocala Regional Medical Center beginning April 5, 2001, is 
denied.    


		
L. W. TOBIN
	Member, Board of Veterans' Appeals



 

